Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1 - 23 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2021 has been entered.

Response to Arguments
With regards to claim(s) 1-23 rejected under 35 U.S.C. 103, Applicant's arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation in claim 22 is the remote node configured to… Such a claim limitation in claim 19 is the remote node further configured to… Such a claim limitation in claim 20 is the remote node further configured to…
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the remote node, the specification states “at least a portion of the processing may be performed by a remote computing node (e.g., server, smartphone, etc.) external of the vehicle system 100.” Thus the remote node will be interpreted as any type of computing device.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "said modifying the first portion of the vehicle event data to remove any PII from the vehicle event data includes blurring at least a portion of any images depicting PII from the vehicle event data" in line 1-2.  There is insufficient antecedent basis for this limitation in claim 13 which claim 14 depends on. For the purpose of continued examination will interpret the claim as wherein said modifying the first portion of the vehicle event data includes removing any PII from the vehicle event data by blurring at least a portion of any images depicting PII from the vehicle event data

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 13, 14, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 20180046869 A1; hereinafter known as Cordell) in view of Lambert et al. (US 8930072 B1; hereinafter known as Lambert).

Cordell was cited in a previous office action. Lambert was cited but not relied upon.

Regarding claim 1, Cordell teaches
A method comprising: 
obtaining a vehicle event data from at least one sensor of an on-board vehicle system mounted with a vehicle located within a first geographic region, the vehicle event data indicative of characteristics of an environment of the vehicle (para [0044] “vehicle 102 also includes various sensors ; 
generating a first local output model at the vehicle by a local portion of a distributed model, the first local output model including a modified version of the vehicle event data (para [0048] “To identify or collect operator attention of vehicle 102, an onboard IA model which could reside inside of VOC 123 receives a triggering event or events from built-in sensors such as ABS, wheel slippery, turning status, engine status, and the like. The triggering event or events may include, but not limited to, activation of ABS, rapid steering, rapid breaking, excessive wheel slip, activation of emergency stop, and on. Upon receiving triggering events via vehicular status signals, the recording or recorded images captured by inward facing camera or 360 camera are rewound from an earlier time stamp leading to the receipt of triggering event(s) for identifying IA labeled data which contains images considered to be dangerous driving.”, Where the VOC is a vehicle onboard computer and thus the vehicle event data which could be considered a model would be generated locally. The vehicle can be considered the local portion of the distributed model as a reasonable interpretation of the distributed model is a computing system with local nodes and remote nodes corresponding respectively to local portion and remote portion. In this context the vehicle would be local node. Furthermore the labeling of data can be considered modifying it.); and
sending the first local output model (para [0048] “After correlation of IA labeled data with historical sampling data at CBN, the IA model is retrained and refined at MLC 106.”, in order for the data to be correlated it must first be sent. This is shown in Fig. 1A where the vehicle communicates “label 110” with remote devices. These device(s) a [computer based network] 104, and MLC [machine learning center] 106. In one aspect, MCL 106 can be located remotely or in the cloud. Alternatively, MCL 106 can be a part of CBN 104. It should be noted that the underlying concept of the exemplary embodiment(s) of the present invention would not change if one or more blocks (circuit or elements) were added to or removed from diagram 100.” Where remote reads on different geographic region, and thus would be a different geographic location); 

Cordell does not teach wherein the vehicle event data comprises first image data and second image data that are both provided by the on-board vehicle system, wherein the modified version of the vehicle event data comprises the second image data provided by the on-board vehicle system, and wherein the first image data provided by the on-board vehicle system is removed or blurred in the modified version of the vehicle event data.
Cordell also does not explicitly teach sending the first local output model including the modified version of the vehicle event data from the on-board vehicle system to a remote node located within a second geographic region

Lambert teaches sending the first local output model including the modified version of the vehicle event data from the on-board vehicle system to a remote node located within a second geographic region (column 4 and 5, “FIG. 3 is a block diagram illustrating an embodiment of an inward-facing camera system of a vehicle event recorder. In some embodiments, vehicle event recorder 300 comprises vehicle event recorder 102 of FIG. 1. In the example shown, inward-facing camera 304 comprises an inward-facing camera (e.g., an inward-facing camera interfaced to sensor interface 210 of FIG. 2). In some embodiments, inward-facing camera 304 records images of a driver. In some blocking the transfer of the driver image comprises not transferring the driver image, blocking a face image, blurring a face image, indicating that the data is not to be uploaded, or not transferring the driver image in any other appropriate way. In some embodiments, driver image processor 306 comprises a driver facial geometry processor for determining driver facial geometry. In some embodiments, driver image processor 306 provides facial geometry data to processor 308. In some embodiments, in the event that driver image processor 306 blocks the transfer of a driver image to processor 308, it still provides facial geometry data to processor 308.” Where the raw image coming out of the camera is unmodified data and then is processed to be modified data, specifically the face image can be blocked or blurred. It is implied that the face image can be considered as a portion of the driver image. As blurring is considered the “blocking action” the partially blurred image, e.g. modified vehicle data which can also be considered a local output model, is still being transferred. The transfer can be to a remote location, where something remote could be considered a second geographic region, as discussed in column 3-4 “In some embodiments, events recorded by vehicle event recorder 102 are downloaded to vehicle data server 104 when vehicle 106 arrives at the home station. In some embodiments, vehicle data server 104 is located at a remote location. In some embodiments, events recorded by vehicle event recorder 102 are downloaded to vehicle data server 104 wirelessly.”)

And wherein the vehicle event data comprises first image data and second image data that are both provided by the on-board vehicle system, wherein the modified version of the vehicle event data comprises the second imaqe data provided by the on-board vehicle system, and wherein the first image data provided by the on-board vehicle system is removed or blurred in the modified version of the vehicle event data. (column 4 and 5, “FIG. 3 is a block diagram illustrating an embodiment of an inward-facing camera system of a vehicle event recorder. In some embodiments, vehicle event recorder 300 comprises vehicle event recorder 102 of FIG. 1. In the example shown, inward-facing camera 304 comprises an inward-facing camera (e.g., an inward-facing camera interfaced to sensor interface 210 of FIG. 2). In some embodiments, inward-facing camera 304 records images of a driver. In some embodiments, light for forming images of a driver in inward-facing camera 304 pass through shutter 302. In some embodiments, shutter 302 receives a disable signal indicating that shutter 302 should close and prevent light conveying images of the driver to pass through. Image data is transferred from inward facing camera 304 to driver image processor 306. In some embodiments, driver image processor 306 provides driver image data to processor 308. Driver image processor 306 processes the driver image data. In some embodiments, driver image processor 306 comprises part of processor 308. In some embodiments, driver image processor 306 receives a disable signal indicating it should block the transfer of the driver image. In various embodiments, blocking the transfer of the driver image comprises not transferring the driver image, blocking a face image, blurring a face image, indicating that the data is not to be uploaded, or not transferring the driver image in any other appropriate way. In some embodiments, driver image processor 306 comprises a driver facial geometry processor for determining driver facial geometry. In some embodiments, driver image processor 306 provides facial geometry data to processor 308. In some embodiments, in the event that driver image processor 306 blocks the transfer of a driver image to processor 308, it still provides facial geometry data to processor 308.” 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell to incorporate the teachings of Lambert to blur a face portion, e.g. first image data, of an image because blurring faces protects the privacy of vehicle occupants but still allows the presence of an occupant to be determined (column 2 “In some embodiments, the inward-facing camera provides important data for determining driver safety and is valuable to the driver management. In some cases, a driver and/or organizations of drivers (e.g., unions) may prefer not to be recorded by an inward facing camera for privacy and/or other reasons.”).

Regarding claim 2, Cordell in view of Lambert teaches the method of claim 1. Cordell further teaches, wherein at least a portion of the vehicle event data includes personally-identifiable information (PII), the PII includes information indicative of an individual (para [0048] “Upon receiving triggering events via vehicular status signals, the recording or recorded images captured by inward facing camera or 360 camera are rewound from an earlier time stamp leading to the receipt of triggering event(s) for identifying IA labeled data which contains images considered to be dangerous driving.” Where the inward facing camera captures images of the drivers face shown in fig. 1g which can be considered personally identifiable information as it can identify an individual. These images are vehicle event data as they occur during driving and even more specifically during a triggering event.)

the method of claim 2. Lambert further teaches, wherein the act of generating the first local output model comprises: identifying a first portion of the vehicle event data that includes PII and a second portion of the vehicle event data that does not include any PII; and modifying the first portion of the vehicle event data to remove any PII from the vehicle event data, wherein the modified version of the vehicle event data includes the first portion of the vehicle event data with PII removed and the second portion of the vehicle event data (column 4 and 5, “FIG. 3 is a block diagram illustrating an embodiment of an inward-facing camera system of a vehicle event recorder. In some embodiments, vehicle event recorder 300 comprises vehicle event recorder 102 of FIG. 1. In the example shown, inward-facing camera 304 comprises an inward-facing camera (e.g., an inward-facing camera interfaced to sensor interface 210 of FIG. 2). In some embodiments, inward-facing camera 304 records images of a driver. In some embodiments, light for forming images of a driver in inward-facing camera 304 pass through shutter 302. In some embodiments, shutter 302 receives a disable signal indicating that shutter 302 should close and prevent light conveying images of the driver to pass through. Image data is transferred from inward facing camera 304 to driver image processor 306. In some embodiments, driver image processor 306 provides driver image data to processor 308. Driver image processor 306 processes the driver image data. In some embodiments, driver image processor 306 comprises part of processor 308. In some embodiments, driver image processor 306 receives a disable signal indicating it should block the transfer of the driver image. In various embodiments, blocking the transfer of the driver image comprises not transferring the driver image, blocking a face image, blurring a face image, indicating that the data is not to be uploaded, or not transferring the driver image in any other appropriate way. In some embodiments, driver image processor 306 comprises a driver facial geometry processor for determining driver facial geometry. In some embodiments, driver image processor 306 provides facial geometry data to processor 308. In some embodiments, in the event that driver image processor 306 blocks the 

Regarding claim 4, Cordell in view of Lambert teaches the method of claim 1. Cordell further teaches,
wherein the distributed model is distributed across the local portion associated with a local computing device onboard the vehicle (para [0048] “an onboard IA model which could reside inside of VOC” where the IA model is a distributed model and the VOC is a local computer) and a remote portion associated with the remote node (“MLC 106, in one embodiment, provides, refines, trains, and/or distributes models 115 such as IA model” where the MLC “machine learning center” has its own portion of the IA model as it can provide or refine an IA model).

Regarding claim 5, Cordell in view of Lambert teaches the method of claim 1. Cordell further teaches,
further comprising: inspecting the vehicle event data to identify a set of characteristics of the vehicle event data; and comparing the set of characteristics of the vehicle event data against a plurality of classifications to determine that the set of characteristics of the vehicle event matches a first classification with a threshold similarity, the first classification indicative of the type of information included in the vehicle event data (para [0048] “Upon receiving triggering events via vehicular status signals, the recording or recorded images captured by inward facing camera or 360 camera are rewound from an earlier time stamp leading to the receipt of triggering event(s) for identifying IA labeled data which contains images considered to be dangerous driving. After correlation of IA labeled data with .

Regarding claim 6, Cordell in view of Lambert teaches the method of claim 5. Cordell further teaches,
wherein the first classification is included in the first local output model transmitted to the remote node, wherein the method further comprises determining a vehicle action based on a reconstructed version of the vehicle event data and the first classification. (para [0048] “identifying IA labeled data which contains images considered to be dangerous driving. After correlation of IA labeled data with historical sampling data at CBN, the IA model is retrained and refined at MLC 106”, where the data is being labeled with the classification of dangerous driving. The labeled data is then used to retrain, e.g. reconstruct, the model at the MLC. The classification and labeling of data happens at the vehicle and thus the classification with the labeled data which makes up the output model is transmitted to a remote node, in this case the MLC. The vehicle data and dangerous driving classification is then used to warn the driver, para [0049] “ Upon detecting a potential dangerous event, CBN 104 issues waning signal to driver or operator 1109 via, for instance, a haptic signal, or shock to operator 109 notifying a potential collision.”)

Regarding claim 7, Cordell in view of Lambert teaches the method of claim 1. Cordell further teaches,
wherein the at least one sensor includes a set of internal sensors capturing vehicle event data of an interior environment of the vehicle and a set of external sensors capturing vehicle event data of an exterior environment of the vehicle. (para [0012] “In addition, the VOC has a warning component capable of issuing a warning sound based on exterior data obtained by exterior cameras and interior data collected by interior cameras.”)

Regarding claim 9, Cordell in view of Lambert teaches the method of claim 21. Cordell further teaches,
further comprising: receiving a second local output model from a second local portion of the distributed model associated with the vehicle located in the second geographic region (para [0113] “Crowdsourcing is a process of using various sourcing or specific models generated or contributed from other cloud or Internet users for achieving needed services. For example, crowdsourcing relies on the availability of a large population of vehicles, phones, or other devices to source data 302. For example, a subset of available devices such as sample 304 is chosen by some criterion such as location to perform data gathering tasks. To gather data more efficiently, intelligent models are deployed to a limited number of vehicles 306 for reducing the need of large uploading and processing a great deal of data in the cloud. It should be noted that the chosen devices such as cars 306 monitor the environment with the intelligent model and create succinct data about what has been observed.” Models from multiple vehicles are used and location is a factor when choosing models. Also no two vehicles can be in the same spot simultaneously and thus their location, e.g. region, would be different.); and aggregating the first local output model and the second local output model at the remote node, wherein said determining the vehicle action is based on inspecting the aggregated first local output model and second local output model (para [0093] “In addition to using all of the generated real-time metadata in order to deliver a better user-experience within the car, the metadata is also transmitted to a cloud .

Regarding claim 13, Cordell teaches 
A method performed by at least a part of a distributed model, the distributed model comprising a local portion at a vehicle and a remote portion at a remote node, (Fig. 1A, para [0043] “FIG. 1A is a block diagram 100 illustrating a virtuous cycle facilitating an IAS which is capable of identifying operator attention via IA model trained by the virtuous cycle in accordance with one embodiment of the present invention. Diagram 100 illustrates a virtuous cycle containing a vehicle 102, CBN 104, and MLC 106. In one aspect, MCL 106 can be located remotely or in the cloud. Alternatively, MCL 106 can be a part of CBN 104. It should be noted that the underlying concept of the exemplary embodiment(s) of the present invention would not change if one or more blocks (circuit or elements) were added to or removed from diagram 100.”) the method comprising:
obtaining a vehicle event data from at least one sensor of an on-board vehicle system mounted with a vehicle located within a first geographic region, the vehicle event data indicative of characteristics of an environment of the vehicle (para [0044] “vehicle 102 also includes various sensors which senses information related to vehicle state, vehicle status, driver actions, For example, the sensors, not shown in FIG. 1A, are able to collect information, such as audio, ABS, steering, braking, acceleration, traction control, windshield wipers, GPS (global positioning system), radar, ultrasound, lidar (Light Detection and Ranging), and the like.”); 
generating a first local output model at the vehicle by a local portion of a distributed model, the first local output model including a modified version of the vehicle event data (para [0048] “To identify or collect operator attention of vehicle 102, an onboard IA model which could reside inside of ; 
sending the local output model(para [0048] “After correlation of IA labeled data with historical sampling data at CBN, the IA model is retrained and refined at MLC 106.”, in order for the data to be correlated it must first be sent. This is shown in Fig. 1A where the vehicle communicates “label 110” with remote devices. These device(s) a combination of label 104 and 106 could be considered a remote node para [0043] “Diagram 100 illustrates a virtuous cycle containing a vehicle 102, CBN [computer based network] 104, and MLC [machine learning center] 106. In one aspect, MCL 106 can be located remotely or in the cloud. Alternatively, MCL 106 can be a part of CBN 104. It should be noted that the underlying concept of the exemplary embodiment(s) of the present invention would not change if one or more blocks (circuit or elements) were added to or removed from diagram 100.” Where remote reads on different geographic region, and thus would be a different geographic location); 

Cordell does not teach wherein said generating comprises: identifying a first portion of the vehicle event data that includes information indicative of any individual and a second portion of the vehicle event data that includes information that is not indicative of any individual; and modifying the first portion of the vehicle event data such that the first portion of the vehicle event data is not indicative of any individual, wherein the modified version of the vehicle event data includes both the first portion and second portion of the vehicle event data; and
sending the local output model including the modified version of the vehicle event data from the on-board vehicle system to the remote node located within a second geographic location that is different than the first geographic location
wherein the vehicle event data comprises first image data and second image data that are both provided by the on-board vehicle system, wherein the modified version of the vehicle event data comprises the second imaqe data provided by the on-board vehicle system, and wherein the first image data provided by the on-board vehicle system is removed or blurred in the modified version of the vehicle event data.

However, Lambert teaches wherein said generating comprises: identifying a first portion of the vehicle event data that includes information indicative of any individual and a second portion of the vehicle event data that includes information that is not indicative of any individual; and modifying the first portion of the vehicle event data such that the first portion of the vehicle event data is not indicative of any individual, wherein the modified version of the vehicle event data includes both the first portion and second portion of the vehicle event data (column 4 and 5, “FIG. 3 is a block diagram illustrating an embodiment of an inward-facing camera system of a vehicle event recorder. In some embodiments, vehicle event recorder 300 comprises vehicle event recorder 102 of FIG. 1. In the blocking the transfer of the driver image comprises not transferring the driver image, blocking a face image, blurring a face image, indicating that the data is not to be uploaded, or not transferring the driver image in any other appropriate way. In some embodiments, driver image processor 306 comprises a driver facial geometry processor for determining driver facial geometry. In some embodiments, driver image processor 306 provides facial geometry data to processor 308. In some embodiments, in the event that driver image processor 306 blocks the transfer of a driver image to processor 308, it still provides facial geometry data to processor 308.” Where the camera is capturing a complete driver image and only the facial part is being blurred. Faces as they can be used to identify people can be considered indicative of an individual. Since only the face image is being blurred the first portion of the data is being modified so it is no longer indicative of an individual); and
sending the local output model including the modified version of the vehicle event data from the on-board vehicle system to a remote node located within a second geographic location that is different than the first geographic location (column 4 and 5, “FIG. 3 is a block diagram illustrating an embodiment of an inward-facing camera system of a vehicle event recorder. In some embodiments, blocking the transfer of the driver image comprises not transferring the driver image, blocking a face image, blurring a face image, indicating that the data is not to be uploaded, or not transferring the driver image in any other appropriate way. In some embodiments, driver image processor 306 comprises a driver facial geometry processor for determining driver facial geometry. In some embodiments, driver image processor 306 provides facial geometry data to processor 308. In some embodiments, in the event that driver image processor 306 blocks the transfer of a driver image to processor 308, it still provides facial geometry data to processor 308.” Where the raw image coming out of the camera is unmodified data and then is processed to be modified data, specifically the face image can be blocked or blurred. It is implied that the face image can be considered as a portion of the driver image. As blurring is considered the “blocking action” the partially blurred image, e.g. modified vehicle data which can also be considered a local output model, is still being transferred. The transfer can be to a remote location, where something remote could be considered a second geographic region, as discussed in column 3-4 “In some embodiments, events recorded by vehicle event recorder 102 are downloaded to vehicle data server 104 when vehicle 106 a remote location. In some embodiments, events recorded by vehicle event recorder 102 are downloaded to vehicle data server 104 wirelessly.”)
wherein the vehicle event data comprises first image data and second image data that are both provided by the on-board vehicle system, wherein the modified version of the vehicle event data comprises the second imaqe data provided by the on-board vehicle system, and wherein the first image data provided by the on-board vehicle system is removed or blurred in the modified version of the vehicle event data.(column 4 and 5, “FIG. 3 is a block diagram illustrating an embodiment of an inward-facing camera system of a vehicle event recorder. In some embodiments, vehicle event recorder 300 comprises vehicle event recorder 102 of FIG. 1. In the example shown, inward-facing camera 304 comprises an inward-facing camera (e.g., an inward-facing camera interfaced to sensor interface 210 of FIG. 2). In some embodiments, inward-facing camera 304 records images of a driver. In some embodiments, light for forming images of a driver in inward-facing camera 304 pass through shutter 302. In some embodiments, shutter 302 receives a disable signal indicating that shutter 302 should close and prevent light conveying images of the driver to pass through. Image data is transferred from inward facing camera 304 to driver image processor 306. In some embodiments, driver image processor 306 provides driver image data to processor 308. Driver image processor 306 processes the driver image data. In some embodiments, driver image processor 306 comprises part of processor 308. In some embodiments, driver image processor 306 receives a disable signal indicating it should block the transfer of the driver image. In various embodiments, blocking the transfer of the driver image comprises not transferring the driver image, blocking a face image, blurring a face image, indicating that the data is not to be uploaded, or not transferring the driver image in any other appropriate way. In some embodiments, driver image processor 306 comprises a driver facial geometry processor for determining driver facial geometry. In some embodiments, driver image processor 306 provides facial geometry data 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell to incorporate the teachings of Lambert to blur a face portion, e.g. first image data, of an image because blurring faces protects the privacy of vehicle occupants but still allows the presence of an occupant to be determined (column 2 “In some embodiments, the inward-facing camera provides important data for determining driver safety and is valuable to the driver management. In some cases, a driver and/or organizations of drivers (e.g., unions) may prefer not to be recorded by an inward facing camera for privacy and/or other reasons.”). 

Regarding claim 14, Cordell in view of Lambert teach the method of claim 13. Lambert further teaches, wherein said modifying the first portion of the vehicle event data to remove any PII from the vehicle event data includes blurring at least a portion of any images depicting PII from the vehicle event data (column 4 and 5, “FIG. 3 is a block diagram illustrating an embodiment of an inward-facing camera system of a vehicle event recorder. In some embodiments, vehicle event recorder 300 comprises vehicle event recorder 102 of FIG. 1. In the example shown, inward-facing camera 304 comprises an inward-facing camera (e.g., an inward-facing camera interfaced to sensor interface 210 of FIG. 2). In some embodiments, inward-facing camera 304 records images of a driver. In some embodiments, light for forming images of a driver in inward-facing camera 304 pass through shutter 302. In some blocking the transfer of the driver image comprises not transferring the driver image, blocking a face image, blurring a face image, indicating that the data is not to be uploaded, or not transferring the driver image in any other appropriate way. In some embodiments, driver image processor 306 comprises a driver facial geometry processor for determining driver facial geometry. In some embodiments, driver image processor 306 provides facial geometry data to processor 308. In some embodiments, in the event that driver image processor 306 blocks the transfer of a driver image to processor 308, it still provides facial geometry data to processor 308.” Where the raw image coming out of the camera is unmodified data and then is processed to be modified data, specifically the face image can be blurred. It is implied that the face image can be considered as a portion of the driver image. Faces can be considered PII).

Regarding claim 18, Cordell teaches, A system comprising: 

An on-board system for a vehicle, the on-board vehicle system including a local portion of a distributed model (para [0048] “To identify or collect operator attention of vehicle 102, an onboard IA model which could reside inside of VOC 123 receives a triggering event or events from built-in sensors such as ABS, wheel slippery, turning status, engine status, and the like. The triggering event or events may include, but not limited to, activation of ABS, rapid steering, rapid breaking, excessive wheel slip, activation of emergency stop, and on. Upon receiving triggering events via vehicular status signals, the , the on-board vehicle system configured to: 
obtain vehicle event data from at least one sensor of an on-board vehicle system mounted with the vehicle located within a first geographic region, the vehicle event data indicative of characteristics of an environment of the vehicle (para [0044] “vehicle 102 also includes various sensors which senses information related to vehicle state, vehicle status, driver actions, For example, the sensors, not shown in FIG. 1A, are able to collect information, such as audio, ABS, steering, braking, acceleration, traction control, windshield wipers, GPS (global positioning system), radar, ultrasound, lidar (Light Detection and Ranging), and the like.”);
generate a local output model by the local portion of the distributed model, the local output model including the modified(para [0048] “To identify or collect operator attention of vehicle 102, an onboard IA model which could reside inside of VOC 123 receives a triggering event or events from built-in sensors such as ABS, wheel slippery, turning status, engine status, and the like. The triggering event or events may include, but not limited to, activation of ABS, rapid steering, rapid breaking, excessive wheel slip, activation of emergency stop, and on. Upon receiving triggering events via vehicular status signals, the recording or recorded images captured by inward facing camera or 360 camera are rewound from an earlier time stamp leading to the receipt of triggering event(s) for identifying IA labeled data which contains images considered to be dangerous driving.”, Where the VOC is a vehicle onboard computer 

Cordell does not teach identify a first portion of the vehicle event data that includes personally- identifiable information (PII) and a second portion of the vehicle event data that does not include any PII; and modify the first portion of the vehicle event data to remove any PII from the vehicle event data; 
the local output model including the modified first portion of the vehicle event data and the second portion of the vehicle event data;
wherein the vehicle event data comprises first image data and second image data that are both provided by the on-board vehicle system, wherein the modified version of the vehicle event data comprises the second imaqe data provided by the on-board vehicle system, and wherein the first image data provided by the on-board vehicle system is removed or blurred in the modified version of the vehicle event data.

However Lambert teaches, the on-board vehicle system configured to:
identify a first portion of the vehicle event data that includes personally- identifiable information (PII) and a second portion of the vehicle event data that does not include any PII; and modify the first portion of the vehicle event data to remove any PII from the vehicle event data; (column 4 and 5, “FIG. 3 is a block diagram illustrating an embodiment of an inward-facing camera system of a vehicle event recorder. In some embodiments, vehicle event recorder 300 comprises vehicle blocking the transfer of the driver image comprises not transferring the driver image, blocking a face image, blurring a face image, indicating that the data is not to be uploaded, or not transferring the driver image in any other appropriate way. In some embodiments, driver image processor 306 comprises a driver facial geometry processor for determining driver facial geometry. In some embodiments, driver image processor 306 provides facial geometry data to processor 308. In some embodiments, in the event that driver image processor 306 blocks the transfer of a driver image to processor 308, it still provides facial geometry data to processor 308.” Where the camera is capturing a complete driver image and only the facial part is being blurred. Faces as they can be used to identify people can be considered PII. Since only the face image is being blurred PII is removed from one portion and the other parts of the image not containing PII are not removed.).
the local output model including the modified first portion of the vehicle event data and the second portion of the vehicle event data; 
wherein the vehicle event data comprises first image data and second image data that are both provided by the on-board vehicle system, wherein the modified version of the vehicle event data comprises the second imaqe data provided by the on-board vehicle system, and wherein the first image data provided by the on-board vehicle system is removed or blurred in the modified version of the vehicle event data. (column 4 and 5, “FIG. 3 is a block diagram illustrating an embodiment of an inward-facing camera system of a vehicle event recorder. In some embodiments, vehicle event recorder 300 comprises vehicle event recorder 102 of FIG. 1. In the example shown, inward-facing camera 304 comprises an inward-facing camera (e.g., an inward-facing camera interfaced to sensor interface 210 of FIG. 2). In some embodiments, inward-facing camera 304 records images of a driver. In some embodiments, light for forming images of a driver in inward-facing camera 304 pass through shutter 302. In some embodiments, shutter 302 receives a disable signal indicating that shutter 302 should close and prevent light conveying images of the driver to pass through. Image data is transferred from inward facing camera 304 to driver image processor 306. In some embodiments, driver image processor 306 provides driver image data to processor 308. Driver image processor 306 processes the driver image data. In some embodiments, driver image processor 306 comprises part of processor 308. In some embodiments, driver image processor 306 receives a disable signal indicating it should block the transfer of the driver image. In various embodiments, blocking the transfer of the driver image comprises not transferring the driver image, blocking a face image, blurring a face image, indicating that the data is not to be uploaded, or not transferring the driver image in any other appropriate way. In some embodiments, driver image processor 306 comprises a driver facial geometry processor for determining driver facial geometry. In some embodiments, driver image processor 306 provides facial geometry data to processor 308. In some embodiments, in the event that driver image processor 306 blocks the transfer of a driver image to processor 308, it still provides facial geometry data to processor 308.” Where the raw image coming out of the camera is unmodified data and then is processed to be modified data, specifically the face image can be blocked or blurred. It is implied that the face image can be considered as a portion of the driver. As blurring is considered the “blocking action” the partially 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell to incorporate the teachings of Lambert to blur a face portion, e.g. first image data, of an image because blurring faces protects the privacy of vehicle occupants but still allows the presence of an occupant to be determined (column 2 “In some embodiments, the inward-facing camera provides important data for determining driver safety and is valuable to the driver management. In some cases, a driver and/or organizations of drivers (e.g., unions) may prefer not to be recorded by an inward facing camera for privacy and/or other reasons.”).

Regarding claim 21, Cordell in view of Lambert teach the method of claim 1. Cordell further teaches generating a remote output model based on the received first local output model using a remote portion of the distributed model, the remote output model including a reconstructed version of the vehicle event data (para [0047] “MLC 106, in one embodiment, provides, refines, trains, and/or distributes models 115 such as IA model based on information or data such as IA labeled data provided from CBN 104. It should be noted that the machine learning makes predictions based on models generated and maintained by various computational algorithms using historical data as well as current data. A function of MLC 106 is that it is capable of pushing information such as revised IA model to vehicle 102 via a wireless communications network 114 in real-time.” Where refine and training reads on reconstructing. Also as the MLC can be external to the vehicle. It would be a remote node and thus data processing on it would be a remote portion of the distributed model.); 
determining a vehicle action to be implemented, wherein the vehicle action is determined based on the reconstructed version of the vehicle event data included in the remote output model. 

Regarding claim 22, Cordell in view of Lambert teach the system of claim 18. Cordell further teaches a remote node including a remote portion of the distributed model (The device(s) in fig. 1A label 104 and 106 could be considered a remote node, para [0043] “Diagram 100 illustrates a virtuous cycle containing a vehicle 102, CBN [computer based network] 104, and MLC [machine learning center] 106. In one aspect, MCL 106 can be located remotely or in the cloud. Alternatively, MCL 106 can be a part of CBN 104. It should be noted that the underlying concept of the exemplary embodiment(s) of the present invention would not change if one or more blocks (circuit or elements) were added to or removed from diagram 100.”), the remote node configured to: 
receive the local output model from the vehicle (para [0048] “After correlation of IA labeled data with historical sampling data at CBN, the IA model is retrained and refined at MLC 106.”, in order for the data to be correlated it must first be received. This is shown in Fig. 1A where the vehicle communicates “label 110” with remote devices.); 
generate a remote output model based on the received local output model using the remote portion of the distributed model, the remote output model including a reconstructed version of the vehicle event data (para [0047] “MLC 106, in one embodiment, provides, refines, trains, and/or distributes models 115 such as IA model based on information or data such as IA labeled data provided from CBN 104. It should be noted that the machine learning makes predictions based on models generated and maintained by various computational algorithms using historical data as well as current data. A function of MLC 106 is that it is capable of pushing information such as revised IA model to vehicle 102 via a wireless communications network 114 in real-time.” Where refine and training reads on reconstructing); 
determine a vehicle action to be implemented, wherein the vehicle action is determined based on the reconstructed version of the vehicle event data included in the remote output model. (para [0062] “IAS also includes a software component to handle user experience and alerts which uses both IA model and exterior situational model. The component, in one example, is able to use the higher level understanding of what is happening in order to respond appropriately to the current situation. For example, in the case of a user driving a car, if the system knows that the user was looking forward when the light changes to red, there is no need to issue a warning. If, however, the system knows that the user was looking down at their mobile phone when the light changes, it issues an audible warning to the driver about traffic lights.”, The IAS system uses the remote output model to determine an action. para [0040] “IAS capable of enhancing vehicle safety via metadata extraction by an IA model trained by a virtuous cycle containing sensors, MLC, and cloud based network (“CBN”).”)

Regarding claim 23, Cordell in view of Lambert teach the method of claim 13. Cordell further teaches generating a remote output model based on the received first local output model using a remote portion of the distributed model, the remote output model including a reconstructed version of the vehicle event data, (para [0047] “MLC 106, in one embodiment, provides, refines, trains, and/or distributes models 115 such as IA model based on information or data such as IA labeled data provided wherein the remote node executing the remote portion of the distributed model is capable of generating the remote output model and accessing the reconstructed version of the vehicle event data (where if the remote node is generating the remote output model including a reconstructed version of the vehicle event data as discussed above it has to have access to it); 
and determining the vehicle action to be implemented, wherein the vehicle action is determined based on inspecting the reconstructed version of the vehicle event data included in the remote output model. (para [0062] “IAS also includes a software component to handle user experience and alerts which uses both IA model and exterior situational model. The component, in one example, is able to use the higher level understanding of what is happening in order to respond appropriately to the current situation. For example, in the case of a user driving a car, if the system knows that the user was looking forward when the light changes to red, there is no need to issue a warning. If, however, the system knows that the user was looking down at their mobile phone when the light changes, it issues an audible warning to the driver about traffic lights.”, The IAS system uses the remote output model to determine an action. para [0040] “IAS capable of enhancing vehicle safety via metadata extraction by an IA model trained by a virtuous cycle containing sensors, MLC, and cloud based network (“CBN”).”)


Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 20180046869 A1; hereinafter known as Cordell) in view of Lambert et al. (US 8930072 B1; hereinafter known as Lambert) and Li (US 20190385023 A1).

Li was cited in a previous office action
Regarding claim 8, Cordell in view of Lambert teaches the method of claim 21, and as discussed above Cordell also teaches a distributed model, vehicle event data, and a remote output model as discussed in claim 1 and 21 rejection.

Cordell in view of Lambert does not teach, wherein the distributed model includes a plurality of layers, each layer is configured to: extract a portion of the vehicle event data from the remote output model; generate a vector of input values from the extracted portion of the vehicle event data; and generate a set of scalar outputs from the vector of input values, wherein the scalar outputs are configured to be distributed across the plurality of layers, and wherein said determining the vehicle action is based on inspecting the set of scalar outputs generated by each of the plurality of layers.

However Li teaches, wherein the (para [0020] “For example, each pixel in the image patch 102A may be used to form a vector, such as vector x which may include x.sub.0 through x.sub.N elements (which may corresponds to the pixels at 102A). The other patches 102B, 102N may also form corresponding vectors and elements as well.” where the images are vehicle ; and generate a set of scalar outputs from the vector of input values, wherein the scalar outputs are configured to be distributed across the plurality of layers (para [0021] “At the convolutional layer(s) 105, an input vector may be transformed into a scalar output” where the input vectors are from images), and wherein said determining the vehicle action is based on inspecting the set of scalar outputs generated by each of the plurality of layers (The plurality of layers are used in a convolutional neural network which’s purpose is to detect objects. The detection is then used to control a vehicle, para [0038] “In the case of an autonomous vehicle including system 200, the detected objects may signal control circuitry to take additional action in the vehicle (e.g., initiate breaking, acceleration/deceleration, steering and/or some other action).”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell in view of Lambert to incorporate the teachings of Li to use a plurality of layers because it allows for use of a convolutional neural network which is useful for detecting objects (Li para [0017] “Neural network circuitry may, for example, be configured to provide deep learning to enable enhanced image detection and/or classification. For example, the recognition accuracy of deep learning can be better than, or comparable to, a human when performing some image recognition tasks.”)

Regarding claim 15, Cordell in view Lambert teach the method of claim 23 and as discussed above Cordell also teaches a distributed model, vehicle event data, and a remote output model as discussed in claim 13 and 23 rejection.

wherein the distributed model includes a plurality of layers, each layer is configured to: extract a portion of the vehicle event data from the remote output model; generate a vector of input values from the extracted portion of the vehicle event data; and generate a set of scalar outputs from the vector of input values, wherein the scalar outputs are configured to be distributed across the plurality of layers, and wherein said determining the vehicle action is based on inspecting the set of scalar outputs generated by each of the plurality of layers.

However Li teaches, wherein the (para [0020] “For example, each pixel in the image patch 102A may be used to form a vector, such as vector x which may include x.sub.0 through x.sub.N elements (which may corresponds to the pixels at 102A). The other patches 102B, 102N may also form corresponding vectors and elements as well.” where the images are vehicle event data, para “. Moreover, the detection and/or classification may be used in an advanced driver assistance system, autonomous vehicle system, and/or other systems including machine vision to classify and/or detect images.”); and generate a set of scalar outputs from the vector of input values, wherein the scalar outputs are configured to be distributed across the plurality of layers (para [0021] “At the convolutional layer(s) 105, an input vector may be transformed into a scalar output” where the input vectors are from images), and wherein said determining the vehicle action is based on inspecting the set of scalar outputs generated by each of the plurality of layers (The plurality of layers are used in a convolutional neural network which’s purpose is to detect objects. The detection is then used to control a vehicle, para [0038] “In the case of an autonomous vehicle including system 200, the detected objects may signal control circuitry to take additional action in the vehicle (e.g., initiate breaking, acceleration/deceleration, steering and/or some other action).”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell in view of Lambert to incorporate the teachings of Li to use a plurality of layers because it allows for use of a convolutional neural network which is useful for detecting objects (Li para [0017] “Neural network circuitry may, for example, be configured to provide deep learning to enable enhanced image detection and/or classification. For example, the recognition accuracy of deep learning can be better than, or comparable to, a human when performing some image recognition tasks.”)

Regarding claim 20, Cordell in view of Lambert teach the system of claim 22. Cordell also teaches the a remote node, a local output model, a remote output model, and using the models for training in a machine learning processes as discussed in claim 18 and 22 rejection.

Cordell in view of Lambert does not teach the remote node further configured to: compare any of the local output model and the remote output model with a plurality of model update parameters indicating gradients to determine an accuracy between any of the local output model and the remote output model and the plurality of model update parameters; and update at least one of the local output model and the remote output model based on the determined accuracy between any of the local output model and the remote output model and the plurality of model update parameters.

However Li teaches, the remote node further configured to: compare any of the (para [0047] “In back-propagation, the gradients of the mean squared error with respect to the parameters of the filters and parameters of the activation function, g, ; and update at least one of the (para [0047], “The back-propagation may be conducted in several epochs until convergence, which indicates the CNN may be trained.” Training can be considered updating a model).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell in view of Lambert to incorporate the teachings of Li to use a update parameters indicating gradients to determine an accuracy between models because this is part of the implementation of a convolutional neural network which is useful for detecting objects (Li para [0017] “Neural network circuitry may, for example, be configured to provide deep learning to enable enhanced image detection and/or classification. For example, the recognition accuracy of deep learning can be better than, or comparable to, a human when performing some image recognition tasks.”)

Claims 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 20180046869 A1; hereinafter known as Cordell) in view of Lambert et al. (US 8930072 B1; hereinafter known as Lambert) and DaBell (US 10719899 B1).

Dabell was cited in a previous office action

Regarding claim 10, Cordell in view of Lambert teaches the method of claim 21.

Cordell in view of Lambert does not teach  Further comprising: identifying a jurisdiction associated with the first geographic region; inspecting a listing of jurisdictions to identify a set of jurisdiction-specific characteristics associated with the identified jurisdiction, wherein the jurisdiction-specific characteristics comprise traffic laws; and comparing the reconstructed version of the vehicle event data included in the remote output model and the set of jurisdiction-specific characteristics associated with the identified jurisdiction, wherein said determining the vehicle action is based on the traffic laws associated with the identified jurisdiction.

However DaBell teaches Further comprising: identifying a jurisdiction associated with the first geographic region; inspecting a listing of jurisdictions to identify a set of jurisdiction-specific characteristics associated with the identified jurisdiction, wherein the jurisdiction-specific characteristics comprise traffic laws; and comparing (Column 4, “In another preferred embodiment, the predictive traffic law enforcement apparatus for providing estimates of the enforced speed limit, patrol schedules and enforcement profiles of traffic law enforcement and combinations thereof at a singular or plurality of first locations comprising: a database means, location and velocity determining means, time determining means, record access means and indicator means.…  Said location and velocity determining means for determining the location and current velocity of said apparatus. Said record access means to retrieve combinations of said estimated traffic law enforcement patrol schedules, enforced speed limits notify when said apparatus velocity exceeds said estimated enforced speed limit at said location of said apparatus” where velocity and location is vehicle data, enforced speed limits and enforcement profiles are a set of jurisdiction specific characteristics specifically traffic laws, and notifying when velocity is exceeds enforced speed limit would be a vehicle action based on comparing vehicle data with jurisdiction specific characteristic).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell in view of Lambert to incorporate the teachings of Dabell to identify a set of jurisdiction-specific characteristics associated with the location of the vehicle and determine vehicle action based of the characteristics, because using jurisdiction specific characteristics to determine a vehicle action helps improve efficiency and safety of travel (Dabell column 1, “It is well known that road condition information is very important to drivers to improve efficiency and safety of travel.”)

Regarding claim 16, Cordell in view of Lambert teach the method of claim 23. Cordell further teaches using reconstructed version of the vehicle event data included in the remote output model as discussed in claim 23 rejection.

Cordell in view of Lambert do not teach further comprising: identifying a jurisdiction associated with the first geographic location; inspecting a listing of jurisdictions to identify a set of jurisdiction-specific characteristics associated with the identified jurisdiction, wherein the jurisdiction-specific characteristics comprise traffic laws; and comparing the reconstructed version of the vehicle event data included in the remote output model and the set of jurisdiction-specific characteristics associated with the identified jurisdiction, wherein said determining the vehicle action is based on the traffic laws associated with the identified jurisdiction.

However Dabell teaches, identifying a jurisdiction associated with the first geographic location; inspecting a listing of jurisdictions to identify a set of jurisdiction-specific characteristics associated with the identified jurisdiction, wherein the jurisdiction-specific characteristics comprise traffic laws; and comparing (Column 4, “In another preferred embodiment, the predictive traffic law enforcement apparatus for providing estimates of the enforced speed limit, patrol schedules and enforcement profiles of traffic law enforcement and combinations thereof at a singular or plurality of first locations comprising: a database means, location and velocity determining means, time determining means, record access means and indicator means.…  Said location and velocity determining means for determining the location and current velocity of said apparatus. Said record access means to retrieve combinations of said estimated traffic law enforcement patrol schedules, enforced speed limits and enforcement profiles at said first locations from said database means. Said indicator means to present combinations of said estimated patrol schedules, enforced speed limits, and enforcement profiles of traffic law enforcement at said first locations. Said indicator means to notify when said apparatus location is within or approaching locations of said estimated patrol schedules, enforcement profiles and combinations thereof; and a second indicator means to notify when said apparatus velocity exceeds said estimated enforced speed limit at said location of said apparatus” where velocity and location is vehicle .

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell in view of Lambert to incorporate the teachings of Dabell to identify a set of jurisdiction-specific characteristics associated with the location of the vehicle and determine vehicle action based of the characteristics, because using jurisdiction specific characteristics to determine a vehicle action helps improve efficiency and safety of travel (Dabell column 1, “It is well known that road condition information is very important to drivers to improve efficiency and safety of travel.”)

Regarding claim 19, Cordell in view of Lambert teach the system of claim 22. Cordell further teaches a remote node used for data processing/calculation and using reconstructed version of the vehicle event data included in the remote output model as discussed in claim 18 rejection.

Cordell in view of Lambert does not teach the remote node further configured to: identify a jurisdiction associated with the first geographic region; inspect a listing of jurisdictions to identify a set of jurisdiction-specific characteristics associated with the identified jurisdiction, wherein the jurisdiction-specific characteristics comprise traffic laws; and compare the reconstructed version of the vehicle event data included in the remote output model and the set of jurisdiction-specific characteristics associated with the identified jurisdiction, wherein said determining the vehicle action is based on the traffic laws associated with the identified jurisdiction.

 the  (Column 4, “In another preferred embodiment, the predictive traffic law enforcement apparatus for providing estimates of the enforced speed limit, patrol schedules and enforcement profiles of traffic law enforcement and combinations thereof at a singular or plurality of first locations comprising: a database means, location and velocity determining means, time determining means, record access means and indicator means.…  Said location and velocity determining means for determining the location and current velocity of said apparatus. Said record access means to retrieve combinations of said estimated traffic law enforcement patrol schedules, enforced speed limits and enforcement profiles at said first locations from said database means. Said indicator means to present combinations of said estimated patrol schedules, enforced speed limits, and enforcement profiles of traffic law enforcement at said first locations. Said indicator means to notify when said apparatus location is within or approaching locations of said estimated patrol schedules, enforcement profiles and combinations thereof; and a second indicator means to notify when said apparatus velocity exceeds said estimated enforced speed limit at said location of said apparatus” where velocity and location is vehicle data, enforced speed limits and enforcement profiles are a set of jurisdiction specific characteristics specifically traffic laws, and notifying when velocity is exceeds enforced speed limit would be a vehicle action based on comparing vehicle data with jurisdiction specific characteristic).



Claims 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cordell et al. (US 20180046869 A1; hereinafter known as Cordell) in view of Lambert et al. (US 8930072 B1; hereinafter known as Lambert) and Nagaraju et al. (US 20180032908 A1; hereinafter known as Nagaraju).

Nagaraju was cited in a previous office action

Regarding claim 11, Cordell in view Lambert teaches the method of claim 1.

Cordell in view Lambert does not teach further comprising: determining an accuracy of the first local output model generated from the vehicle event data; and updating the local portion of the distributed model based on the determined accuracy of the first local output model.

 further comprising: determining an accuracy of the first local output model generated from the para [0118] “The edge device can perform a local machine-learning process to train its local model 18 with raw data or data items.” Where machine learning training includes the processes of determining error/accuracy); and updating the local portion of the distributed model based on the determined accuracy of the first local output model (para [0118] “The edge device can perform a local machine-learning process to train its local model 18 with raw data or data items.” Where machine learning training includes updating the model).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell in view of Lambert to incorporate the teachings of Nagaraju to determine accuracy of the output model because determining accuracy is a step in the training process of machine learning and machine learning helps improve models with reduced human intervention.

Regarding claim 12, Cordell in view Lambert teaches the method of claim 21. Cordell further teaches using a first local output model generated from the vehicle event data at the remote node as discussed in claim 21 rejection and transmitting an update instruction to the vehicle (para [0047] “A function of MLC 106 is that it is capable of pushing information such as revised IA model to vehicle 102 via a wireless communications network 114 in real-time.” Where a revised IA model can be considered update instructions).

However Cordell in view Lambert does not teach further comprising: determining a first accuracy of the first local output model generated from the vehicle event data at the remote node; determining a second accuracy of the remote output model generated from the local first output model at the remote node; updating the remote portion of the distributed model based on the second accuracy of the remote output model; and transmitting an update instruction to the vehicle, the update instruction providing instructions on updating the local portion of the distributed model based on the first accuracy of the first local output model.

However Nagaraju teaches further comprising: determining a first accuracy of the first local output model generated from the(para [0118] “The edge device can perform a local machine-learning process to train its local model 18 with raw data or data items.” Where machine learning training includes the processes of determining error/accuracy); determining a second accuracy of the remote output model generated from the local first output model at the remote node (para [00113]“ The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22. Hence, the global model 22 is trained based on data generated by the multiple distributed edge devices 12.” Where training the global model, e.g. remote model, includes the process of determining error/accuracy); updating the remote portion of the distributed model based on the second accuracy of the remote output model (para [00113]“ The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22. Hence, the global model 22 is trained based on data generated by the multiple distributed edge devices 12.” Where training the global model includes updating the global, e.g. remote, model. ); and (para [0118] “The edge device can perform a local machine-learning process to train its local model 18 with raw data or data items.” Where machine learning training includes updating the model);

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell in view of Lambert to incorporate the teachings of Nagaraju to determine accuracy of the output model because determining accuracy is a step in the training process of machine learning and machine learning helps improve models with reduced human intervention.

Regarding claim 17, Cordell in view Lambert teach the method of claim 23.

Cordell in view Lambert do not teach further comprising: determining a first accuracy of the first local output model generated from the vehicle event data at the remote node; determining a second accuracy of the remote output model generated from the local first output model at the remote node; updating the remote portion of the distributed model based on the second accuracy of the remote output model; and transmitting an update instruction to the vehicle, the update instruction providing instructions on updating the local portion of the distributed model based on the first accuracy of the first local output model.

However Nagaraju teaches further comprising: determining a first accuracy of the first local output model generated from the(para [0118] “The edge device can perform a local machine-learning process to train its local model 18 with raw data or data items.” Where machine learning training includes the processes of determining error/accuracy); determining a second accuracy of the remote output model generated from the local first output model at the remote node (para [00113]“ The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22. Hence, the global model 22 is trained based on data generated by the ; updating the remote portion of the distributed model based on the second accuracy of the remote output model (para [00113]“ The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22. Hence, the global model 22 is trained based on data generated by the multiple distributed edge devices 12.” Where training the global model includes updating the global, e.g. remote, model. ); and (para [0118] “The edge device can perform a local machine-learning process to train its local model 18 with raw data or data items.” Where machine learning training includes updating the model);

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordell in view Lambert to incorporate the teachings of Nagaraju to determine accuracy of the output model because determining accuracy is a step in the training process of machine learning and machine learning helps improve models with reduced human intervention.

Conclusion

Lambert et al. (US 9358926 B2) teaches blurring a driver face when taking images from an inward facing camera to send out over a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668